Citation Nr: 1128756	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1961.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Pulmonary function testing (PFT) in June 2010 showed a Forced Vital Capacity (FVC) of 98 percent predicted and Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO) of 59 percent predicted.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation, but no more, for asbestosis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected asbestosis arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained multiple VA examinations to determine the severity of the Veteran's asbestosis.  38 C.F.R § 3.159(c)(4).  Pursuant to the January 2010 Board remand, a June 2010 VA examination was accomplished.  The VA examination was based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  Although the VA examiner did not specifically stated that the claims file was reviewed, the examination report reflects that the Veteran's medical records were reviewed as they were specifically cited to by the examiner in the report.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected asbestosis, the Board finds that the VA examination obtained in this case was adequate and that there has been substantial compliance with its January 2010 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

A July 2006 rating decision granted service connection for asbestosis and an initial evaluation of 10 percent was assigned under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833, effective January 11, 2006.

Under Diagnostic Code 6833, asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  A 10 percent evaluation is warranted for FVC of 75 to 80 percent predicted value, or; DLCO of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.  These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Post-bronchodilator studies are required when PFTs are conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96.

In June 2006, a VA respiratory examination was conducted.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran complained of daily productive cough and dyspnea on exertion after walking less than one block.  He was able to do his activities of daily living without shortness of breath, however, had difficulty when mowing the lawn.  The Veteran had not been on any treatment for his lung disease, including oxygen or inhaler therapy.  He reported that following his service separation, he worked as a truck driver for 38 years before he retired in October 2005.  The Veteran stated that over the past ten years he had shortness of breath after hooking up heavy equipment which he had to haul.  He also stated that he had to rest about half an hour after doing any heavy labor before he would be able to drive.  On physical examination, there was no evidence of cor pulmonale or renovascular hypertension.  The PFT revealed FVC of 79 percent predicted pre-bronchodilator.  Post-bronchodilator spirometry was not performed.  However, the examiner noted that a PFT conducted by the Veteran's private pulmonologist in April 2006 showed FVC of 92 percent predicted pre-bronchodilator, and 105 percent predicted post-bronchodilator, with lung volumes pre-bronchodilator showing DLCO at 75 percent.  The examiner noted that the Veteran's lung volumes revealed mild air trapping, consistent with obstructive lung disease and the DLCO was mildly reduced which could be seen with pulmonary vascular or parenchymal abnormality.  The diagnoses were pulmonary asbestosis and chronic obstructive pulmonary disease (COPD).  The examiner opined that the Veteran's current symptoms of shortness of breath were "more likely than not" due to COPD from longstanding tobacco use and that his reduction in DLCO was due to pulmonary asbestosis.  The examiner explained that one of the earliest physiologic abnormalities detected in asbestos-exposed patients was a reduction in the DLCO.

In a December 2006 VA examination, the Veteran reported daily productive cough, with no hemoptysis or anorexia.  He stated that he got "more winded easier" but was unable to give exact descriptive length of walking that would cause dyspnea.  The Veteran was not asthmatic and took no inhaler.  It was noted that the Veteran had a PFT done in June 2006, but no post bronchial dilatation values were given because he had normal spirometry.  The Veteran's FVC was 3.2 to less than 79 percent and DLCO was 82 percent.  The examiner stated that the only value of the PFT related to the Veteran's asbestos exposure was the 82 percent DLCO and the remainder of the PFT values was due solely to his COPD.  

The Veteran was afforded another VA respiratory examination in June 2010.  The Veteran reported that his symptoms of shortness of breath on exertion had worsened since 2004.  He also reported productive cough with yellow sputum.  He did not use any inhalers at home or any home oxygen.  A full PFT performed at the examination revealed a forced expiratory volume in 1 second (FEV-1)/FVC ratio of 60 percent, FVC of 98 percent, FEV-1 of 77 percent, total lung capacity of 98 percent, and DLCO of 59 percent.  The examiner stated that the PFT presently revealed obstruction rather than restriction as seen in asbestosis and that there was no worsening of the Veteran's asbestosis.  The examiner also noted that based on clinical examination and a 2002 transthoracic echocardiogram the Veteran did not have pulmonary hypertension or cor pulmonale.  In a March 2011 addendum, the VA examiner explained that the best indicator of significant effect of asbestos on the lung in a PFT was the total lung capacity, which had not decreased, and that there was no indication of compromise in the total lung capacity on the most recent PFT.  The examiner further stated "asbestosis disease would expect to cause restriction of the lungs with decreased carbon monoxide diffusion.  The decrease in carbon monoxide diffusing capacity seen most likely was secondary to COPD and the Veteran's extensive history of smoking...the obstruction seen on the pulmonary function test confirmed this diagnosis, so it is less likely than not the [Veteran] has worsening of his asbestosis."

Given review of the criteria set forth in Diagnostic Code 6833, the Board finds an initial 30 percent evaluation is warranted.  As noted above, PFT testing on June 2010 VA examination showed DLCO at 59 percent predicted.  Despite the decrease in the DLCO compared to the previous PFT of record, the June 2010 VA examiner opined that there was no worsening of the Veteran's asbestosis as the decrease in carbon monoxide diffusing capacity was secondary to COPD and the Veteran's extensive history of smoking.  In that regard, the medical evidence of record shows a current diagnosis of COPD, which is nonservice-connected disorder.  However, previous examiners had stated that the value of the DLCO was the indicator for pulmonary asbestosis.  Accordingly, in reaching its decision herein, the Board finds the medical evidence of record fails to adequately separate or quantify the respiratory manifestations attributed solely to his service-connected asbestosis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Accordingly, the Board accepts the respiratory manifestations noted in the record as having resulted from his service-connected asbestosis.  Id. 

The evidence does not demonstrate entitlement to a rating in excess of 30 percent, which requires FVC of less than 65 percent predicted or DLCO of less than 56 percent predicted.  There also was no evidence of the maximum exercise capacity function being less than 20 ml/kg/min of oxygen consumption, or of cor pulmonale or pulmonary hypertension, or that the Veteran requires outpatient oxygen therapy.  Therefore, an initial rating of 30 percent, but no more, is warranted since the initial grant of service connection, January 11, 2006.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 3.400 (2010).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating for asbestosis inadequate.  The Veteran's service-connected asbestosis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6833, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The PFT in June 2010 showed a FVC of 98 percent predicted and DLCO of 59 percent predicted.  There was no evidence of the maximum exercise capacity function being less than 20 ml/kg/min of oxygen consumption, or of cor pulmonale or pulmonary hypertension, or that the Veteran requires outpatient oxygen therapy.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent rating for his service-connected asbestosis.  Ratings in excess of 30 percent are provided for certain manifestations of asbestosis, but the medical evidence reflects that those manifestations are not present in this case.  The rating assigned herein for the Veteran's asbestosis more than reasonably describe the disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.97.

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds that an initial rating of 30 percent, but no more, for his service-connected asbestosis is warranted at anytime during the appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 119.


ORDER

An initial 30 percent evaluation for asbestosis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


